The adoption of the Code of 1907 carried with it section 3859, written by the Code Committee, providing for suit in the name of the state for the recovery of what is known as state or school lands, and likewise the adoption of the Code carried with it sections 4830 and 4831, which removed the limitation of time within which the state, any county, or municipal corporarations should bring such suit. Previous to this and for many years prior there was a limitation of 20 years within which the state could institute actions, not only for the recovery of real, but for the recovery of personal, property. Code 1886, § 2613; Code 1876, § 3224.
The contention is made in the instant case that the action is barred by the limitation of 3, 5 and 6 years, and this is rested on section 4832 of the Code of 1907. this section is the same as section 3223, Code of 1886, with the exception that the words "All other" are added at the beginning of the section. It is regarded as a well-settled principle that a statute of limitation does not run against the state, unless it is expressly named. Doe, etc., v. Townsley's Heirs, 16 Al. 239; Chastang v. Dill, 19 Ala. 426; Swann v. Gaston, 87 Ala. 574,6 So. 386; Adler v. Prestwood, 122 Ala. 372, 24 So. 999.
The Code sections above referred to (Code 1907, §§ 4830 and 4831) were dealing with the subject of real estate, and were not to create, but to strike down, an existing limitation as regards the subjects therein named, and, after dealing with such subjects, we do not believe there was any intention to fix any limitation of time within which the state could bring suit, as regards other subjects, by the addition of the words " All other" to section 4832. Certain it is that there is no express limitation placed on the state by the addition of these words. Sections 4830 and 4831 deal with the suits by state, county, and other municipal corporations, the statute of limitations, and, as regards real estate, that the state, county, and other municipalities have an interest in and are complete within themselves. Section 4832 deals with "All other" than the state, county, and other municipalities, both real, personal, and mixed, and does not either impliedly or expressly fix a limitation of time against the state.
The demurrers were properly sustained. The judgment of the circuit court is affirmed.
Affirmed.